Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.

As filed, claims 36, 38-40, 47, 48, 50-52, 58-66, and 71-74 are pending, wherein claims 73 and 74 are new; claims 55-57 and 67-69 are withdrawn; and claims 1-35, 37, 41-46, 49, 53, 54, and 70 are cancelled.

Information Disclosure Statement
The 3 pages information disclosure statement (IDS) submitted on 2/8/2021 has NOT been considered by the Examiner because this is a duplicate of the 3 pages IDS submitted on 7/13/2020.

The 4 pages information disclosure statement (IDS) submitted on 2/8/2021 has been considered by the Examiner.
The 2 pages information disclosure statement (IDS) submitted on 5/4/2021 has NOT been considered by the Examiner because this is a duplicate of the 3 pages IDS submitted on 7/13/2020.

The 5 pages information disclosure statement (IDS) submitted on 5/4/2021 has been considered by the Examiner.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 2/8/2021, with respect to claims 36, 38-40, 47, 48, 50-52, 58-66, 71, and 72, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 103(a) rejection of claims 36, 38-40, 47, 48, 50-52, 63, and 64 by Bengtsson, as evidenced by Rovira and Tritos, is maintained because Bengtsson still teach the compound of isoproterenol (shown structure below), which is an obvious variant (i.e. homolog) of the compound of instant formula (I), and the Examiner does not find that pg. 4, right column, 2nd paragraph of Rovira teaches or suggests that insulin sensitivity may be decreased through the inhibition of mTORC1.  For these reasons, the 103 rejection is maintained.  

    PNG
    media_image1.png
    119
    246
    media_image1.png
    Greyscale
(structure of isoproterenol)

The § 103(a) rejection of claims 36, 47, 48, 50-52, 58-66, 71, and 72 by Buschmann is withdrawn per amendments/remarks.

The nonstatutory obviousness-type double patenting (ODP) rejection of claims 36, 38-40, 47, 48, 50-52, 63, and 64 by conflicting U.S. Patent No. 10,288,602 is withdrawn per amendments.

The provisional, nonstatutory obviousness-type double patenting (ODP) rejection of claims 36, 38-40, 47, 48, 50-52, 58-66, 71, and 72 by co-pending application No. 16/317,009 is withdrawn per abandonment of the abovementioned co-pending application.

The provisional, nonstatutory obviousness-type double patenting (ODP) rejection of claims 36, 38-40, 47, 48, 50-52, 58-66, 71, and 72 by co-pending application No. 16/646,497; 16/646,492; and 16/908,312 is maintained because a terminal disclaimer to the abovementioned co-pending applications is not filed and approved.

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claim 52 is rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject 

(a)	Regarding claim 52, the claim is dependent upon claim 36.  The subject matter in claim 36 is drawn to a method of treatment via compound of instant formula (I).  The subject matter in claim 52 is drawn to a limited embodiment of instant formula (I).  
The scope of claim 52 is broader than scope of claim 36 because claim 52 includes species that is outside of instant formula (I) (e.g. n is 3).  Because the scope of claim 52 is broader than claim 36, the claim fails to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 52 is commensurate with the scope of claim 36.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 36, 38, 47, 48, 50-52, 58-66, and 71-73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,795,310, hereinafter Lee.  See IDS filed 12/17/2018.

Regarding claims 36, 38, 47, 48, 50-52, 58-66, and 71-73, Lee, for instance, teaches the following compounds of Bamethan and/or Tulobuterol for treating condition or metabolic disorder such as hyperglycemia or type 2 diabetes.

    PNG
    media_image2.png
    225
    319
    media_image2.png
    Greyscale
(column 2, lines 7-23)

    PNG
    media_image3.png
    180
    313
    media_image3.png
    Greyscale
 (column 7, lines 4-16)

    PNG
    media_image4.png
    141
    314
    media_image4.png
    Greyscale
(column 18, lines 58-67)

    PNG
    media_image5.png
    35
    320
    media_image5.png
    Greyscale
(column 19, lines 1-2)


    PNG
    media_image6.png
    91
    327
    media_image6.png
    Greyscale
(column 12, lines 1-6)


    PNG
    media_image7.png
    380
    609
    media_image7.png
    Greyscale

(columns 9-10, Table 1-continued, Bamethan and Tulobuterol/its HCl salt)

    PNG
    media_image8.png
    139
    294
    media_image8.png
    Greyscale
(structure of Bamethan)
Wherein: R1 is n-butyl; R2 and R3 are H; X is 4-OH; and n is 1.

    PNG
    media_image9.png
    124
    210
    media_image9.png
    Greyscale
(structure of Tulobuterol)
Wherein: R1 is tert-butyl; R2 and R3 are H; X is 2-Cl; and n is 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 36, 38-40, 47, 48, 50-52, 63, 64, 73, and 74 are rejected 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0003803, hereinafter Bengtsson, as evidenced by “mTOR Inhibition: Reduced Insulin Secretion and Sensitivity in a Rate Model of Metabolic Syndrome”, hereinafter Rovira; and Tritos.  See PTO-892 form mailed on 3/2/2020.

Regarding claims 36, 38-40, 47, 48, 50-52, 63, 64, and 73:
Determining the scope and contents of the prior art:   
Bengtsson, for instance, teaches the following compound of isoproterenol as GPCR agonist and MTORC2 agonist for treating insulin resistance, hyperglycemia, type 2 diabetes, etc. 


    PNG
    media_image10.png
    380
    670
    media_image10.png
    Greyscale
(abstract)

    PNG
    media_image11.png
    186
    659
    media_image11.png
    Greyscale
 (paragraph 0012)

    PNG
    media_image12.png
    90
    654
    media_image12.png
    Greyscale
(paragraph 0012)

    PNG
    media_image13.png
    233
    658
    media_image13.png
    Greyscale
(paragraph 0033)

    PNG
    media_image14.png
    48
    339
    media_image14.png
    Greyscale
(paragraph 0106)

    PNG
    media_image15.png
    64
    319
    media_image15.png
    Greyscale
 (paragraph 0172, isoproterenol)

    PNG
    media_image16.png
    86
    314
    media_image16.png
    Greyscale
(paragraph 0202, isoproterenol)

    PNG
    media_image1.png
    119
    246
    media_image1.png
    Greyscale
(structure of isoproterenol)
Wherein: R1 is isopropyl; R2 and R3 are H; X is 4-OH and 3-OH; and n is 2.

In addition, the Examiner finds the abovementioned isoproterenol can be used to treat severe insulin resistance, including Type A and Type B syndromes of insulin resistance because compounds that increase insulin sensitivity has been indicated by evidentiary reference Tritos as attractive candidate for treating individuals with severe insulin resistance.  Since mTOR inhibition has been shown to reduce insulin secretion and sensitivity, according to evidentiary reference Rovira, the Examiner finds that the abovementioned isoproterenol, which activates mTOR, will most likely increase insulin 

    PNG
    media_image17.png
    141
    399
    media_image17.png
    Greyscale

(Tritos, pg. 3029, left column 3rd paragraph)


    PNG
    media_image18.png
    469
    771
    media_image18.png
    Greyscale

(Rovira, title and abstract)

    PNG
    media_image19.png
    296
    388
    media_image19.png
    Greyscale
(Rovira, pg. 4, right column 2nd paragraph)

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned isoproterenol, Bengtsson, for instance, does not explicitly teaches C4 alkyl for instant variable R1.

Finding of prima facie obviousness --- rationale and motivation:   
Although the abovementioned isoproterenol, as taught by Bengtsson, teaches isopropyl for instant variable R1, the difference to the instant compound is only by a methylene group (i.e. isopropyl vs tert-butyl) for instant variable R1.  Such structural similarity makes the instant compound a homologue of the abovementioned isoproterenol as taught by Bengtsson.   With regards to the substitution of one lower alkyl for another, MPEP 2144.08.II.A.4(c) states, “…consider teachings of a preferred species within the genus. If such a species is structurally similar to that claimed, its disclosure may motivate one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties.” 
In re Henze, 85 USPQ 261 (1950), In re Wood, 199 USPQ 137 (CCPA 1978), and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  
Applicant’s attention is also respectfully referred to MPEP 2141.  The Supreme Court, in the KSR decision, quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

Thus, it would have been prima facie obvious at the time the invention was made for one of ordinary skill in the art to produce homologues of the abovementioned isoproterenol taught by Bengtsson by selecting the particular homologous substitution with a reasonable expectation of success.
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
One of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the quoted purpose.
	Thus, the instant claims are prima facie obvious.

Regarding claim 74:
Determining the scope and contents of the prior art:   


Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned obvious variant, Bengtsson, as evidenced by Rovira, and Tritos, for instances, does not explicitly teaches the hydroxyl group (shown by box below) in a specific stereochemistry.

    PNG
    media_image20.png
    119
    246
    media_image20.png
    Greyscale


Finding of prima facie obviousness --- rationale and motivation:   
Although the abovementioned obvious variant of Bengtsson, as evidenced by Rovira, and Tritos, is in a racemic mixture, a person of ordinary skill in the art (i.e. organic chemist) would have the knowledge and skill to resolve a racemic mixture of enantiomers into optical isomers.  In addition, a person of ordinary skill in the art would understand that racemic mixture should be separated into the optical isomers and screened separately.  Thus, the production of a mixture or of one particular optical isomer is itself motivation to produce the opposite optical isomer because all three substrates would need to be screened for therapeutic potential (see Rydzewski, Real World Drug Discovery 2008, 42-43, which is found in PTO-892 form mailed on 3/2/2020).  Because the isolation of both optical isomers is obvious in drug development, the Examiner finds that one prima facie obvious over the racemic mixture of the abovementioned obvious variant of Bengtsson, as evidenced by Rovira, and Tritos.


Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Lee.

Regarding claim 74:
Determining the scope and contents of the prior art:   
In the abovementioned method, Lee, for instance, teaches Bamethan or Tulobuterol in a racemic mixture. 

Ascertaining of the difference between the prior art and the claim at issue:   
	Lee, for instance, does not explicitly teaches the hydroxyl group (indicated by box below) of the abovementioned Bamethan or Tulobuterol in a specific stereochemistry.

    PNG
    media_image21.png
    143
    285
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    129
    207
    media_image22.png
    Greyscale


Finding of prima facie obviousness --- rationale and motivation:   
Although the abovementioned Bamethan or Tulobuterol of Lee is in a racemic mixture, a person of ordinary skill in the art (i.e. organic chemist) would have the knowledge and skill to resolve a racemic mixture of enantiomers into optical isomers.  In prima facie obvious over the racemic mixture of the abovementioned Bamethan or Tulobuterol of Lee.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The instant claims are drawn to a method of treating hyperglycemia or hyperglycemia associated with a disorder via a compound of instant formula (I).


Claims 36, 38-40, 47, 48, 50-52, 58-66, and 71-74 are rejected on the ground of nonstatutory obviousness-type double patenting (ODP) as being unpatentable over the conflicting claims of the following U.S. patents or co-pending applications.  See Table below.  
		If the conflicting claims are in a co-pending application, then the rejection is a provisional ODP rejection because the conflicting claims have not in fact been patented.

Conflicting Claims
Provisional ODP
(Yes or No)
16/908,312
1-11 and 22
Yes
16/646,497
1, 2, 4, 6, 10, 13, 21, 22, 26, 30-32, 37, 40, and 42-46
Yes
16/646,492
1, 2, 4, 6-8, 11, 19, 20, 24-26, 28, 31, and 33-37  
Yes

		
		The analysis employed for an obviousness-type double patenting rejection parallels the analysis for a determination of obviousness under 35 U.S.C. § 103. See MPEP 804; In re Braat, 937 F.2d 589, 19 USPQ 2d 1290 (Fed. Cir. 1991); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). For this reason, the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, USPQ 459 (1966) are employed herein.
	The Graham v. Deere inquires are summarized as follows: (A) Determining the scope and contents of the patent claim relative to a claim in the application at issue; (B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; (C) Determine the level of ordinary skill in the pertinent art; and, (D) Evaluate any objective indicia of nonobviousness.
	(A) Determining the scope and contents of the patent claim relative to a claim in the application at issue – The conflicting claims of the abovementioned co-pending applications are drawn to a compound of instant formula (I), pharmaceutical composition/kit thereof, and/or a method of treatment via the compound thereof.
	(B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue - The conflicting claims of the compound of instant formula (I) in a different Markush structure or as a species of instant formula (I).
	(C) Determine the level of ordinary skill in the pertinent art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in the field related to medicine, chemistry, and/or the pharmaceutical art and at least four years of work experience, i.e. a masters or doctorate level scientist/clinician.
(D) Evaluate any objective indicia of nonobviousness - none
Conclusion - Although the conflicting claims are not identical, one of ordinary skill in the art would recognize that they are not patentably distinct from each other because they are either drawn to the same compound or an obvious variant thereof (i.e. racemic mixture) having the same therapeutic utility.  As a result, an infringer of a patent issuing from the instant claims would also be an infringer of the conflicting claims of the abovementioned co-pending applications. 
prima facie obvious over one particular optical isomer of the compound of instant formula (I) because a person of ordinary skill in the art (i.e. organic chemist) would have the knowledge and skill to resolve a racemic mixture of enantiomers into optical isomers.  In addition, a person of ordinary skill in the art would understand that racemic mixture should be separated into the optical isomers and screened separately.  Thus, the production of a mixture or of one particular optical isomer is itself motivation to produce the opposite optical isomer because all three substrates would need to be screened for therapeutic potential (see Rydzewski, Real World Drug Discovery 2008, 42-43, which is found in PTO-892 form mailed on 3/2/2020).  Because the isolation of both optical isomers is obvious in drug development, the Examiner finds that one particular optical isomer of the instant claims is prima facie obvious over the racemic mixture of the abovementioned co-pending applications.
Lastly, the compound in the conflicting claims of abovementioned co-pending applications is the compound of instant formula (I).  However, these conflicting claims may have different structures of instant formula (I).
Structural similarity is the touchstone of the nonobviousness inquiry for patents claiming a novel chemical compound. Eisai Co. v. Dr. Reddy's Laboratories, 533 F.3d1353,1356-57 (Fed. Cir. 2008). In this case, the compounds are the same; i.e., they have the same atomic composition and the same atomic connectivity. For this reason, one of ordinary skill in the art would anticipate that this is the same compound.
	The unpredictable nature of the chemical arts generally allows an assertion of similarity to be rebutted by a sufficient demonstration of nonobviousness that employs 
	This rejection is in agreement with the judicially created doctrine grounded in public policy to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.

Claim Objections
Claim 63 is objected to because of the following informalities:  
a)	Regarding claim 63, the claim recites the phrase, “optionally substituted by one or more F, Rb, Rc and Rd”.
	Such expression can be clarified by replace the comma between “F” and “Rb” with a semicolon.
Appropriate correction is required.

Conclusion
Claims 36, 38-40, 47, 48, 50-52, 58-66, and 71-74 are rejected.
Claim 63 is objected.
Claims 55-57 and 67-69 are withdrawn.
Claims 1-35, 37, 41-46, 49, 53, 54, and 70 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626